Title: To Thomas Jefferson from Henry Dearborn, 7 December 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        7 Dec. 1804
                     
                  
                  The laws of Congress which provide for the organization & discipline of the Militia within the District of Columbia, having provided suitable tribunals for the trial of any number of said Militia for misconduct, it is inexpedient for the Executive to interfere in the manner contemplated by the address refered to in your letter of the 6th. Inst.
               